In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 2, 1987, as awarded the plaintiff wife $850 per week pendente lite for her maintenance effective June 30, 1987, until the plaintiff’s death, arrears to be paid within 30 days of the date of entry of the order, $7,500 in counsel fees, and $9,000 in accountants’ fees.
*982Ordered that the order is modified, on the law, by deleting the provision thereof which states that "[t]he obligation to pay maintenance shall cease upon plaintiffs death”; as so modified, the order is affirmed insofar as appealed from, with costs to the plaintiff wife.
We find that the temporary awards of $850 per week to the plaintiff for her maintenance, $7,500 in counsel fees and $9,000 in accountants’ fees are not unreasonable in light of the relative financial circumstances of the parties (see, Dooley v Dooley, 128 AD2d 669; Van Ess v Van Ess, 100 AD2d 848). The court erred however in making the temporary maintenance award payable until the plaintiffs death. A temporary maintenance award is effective only until a permanent award, if any, is made after trial (see, Yecies v Yecies, 108 AD2d 813, 814; Isham v Isham, 123 AD2d 742). Consequently this portion of the order must be deleted. Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.